                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ALABAMA
                             SOUTHERN DIVISION

LARYIE EARL JONES, #17002587,         *
                                      *
       Plaintiff,                     *
                                      *
vs.                                   * CIVIL ACTION NO. 18-00518-JB-B
                                      *
HUEY HOSS MACK, et al.,               *
                                      *
       Defendants.                    *

                                    ORDER

       After due and proper consideration of all portions of this

file deemed relevant to the issues raised, and there having been

no    objections    filed,   the   Report   and   Recommendation   of   the

Magistrate Judge made under 28 U.S.C. § 636(b)(1)(B) and dated

April 3, 2019 (Doc. 4) is ADOPTED as the opinion of this Court.

It is ORDERED that Plaintiff’s complaint be dismissed without

prejudice pursuant to 28 U.S.C. § 1915(g).

       DONE this 24th day of April, 2019.



                                    s/JEFFREY U. BEAVERSTOCK
                                    UNITED STATES DISTRICT JUDGE
